DECISION
The application of the above-named defendant for a review of the sentence of 11 years on each count of aggravated assault and two years for use of a weapon; all to be served concurrently imposed on February 25, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to eleven years on each of two counts of Aggravated Assault, to be served concurrently, plus an additional two years for the use of a weapon, to be served consecutively to the Aggravated Assault charges. The Defendant shall be designated as NON-DANGEROUS for parole eligibility.
Reasons for the amended sentence are:
(1) The statute requires that an additional sentence for offenses committed with a dangerous weapon shall run consecutively to the sentence provided for the offense,
(2) the serious nature of the crime, and
(3) the extensive past criminal history of the Defendant.
We wish to thank Dave Hoffman of the Montana Defender project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson